Interim*D6cision:41556

OF NUNEZ-TORO

In Exclusion. Proceedings
' A-12178069

Decided by Board February 24, 1966
(1) Appellant, who, following arrival in the United States as a nonimmigrant
without a visa in direct transit to Canada, applied-for admission as a
political refugee thereby abandoning any claim. to nonimmigrant status
and manifesting a desire to remain indefinitely in this country, must be
considered an immigrant and since he is not in possession of a visa nor
eligible for a waiver thereof, he is excludable under section 212(a) (20),
Immigration and Nationality Act, as amended.
(2) Absent evidence or indication of any desire to avoid training and service
.. in the United States Armed Forces, an alien who deserted the United States .
Armyandepthiscourylaftehisdmonr.paet
residence and voluntary enlistment in 1980, is not inadmissible under section 212(a) (22) of the Act where the only evidence tends to indicate he
departed to Cuba either to attend his mother whom he believed ill or because
he felt obligated' to Change her pro-Castro attitude; he voluntarily snr-•
Tendered to the United States!• military authorities in Costa Rica in 1983;
and he has, for some time, expressed a desire to be permitted to complete
his enlistment
Fro-Lampe: Aet of 1952—Section 212(a) (20) [8 U.S.C. 1182(a) (20)]—No
immigrant visa.
Act of 1952—Section 212(a) (22) [8 U.S.C. 1182(a) (22)7—
Departed from or remained outside United States to avoid
military service.

This case is before us on appeal from a decision of 'a special inquiry
officer excluding the appellant on - the grounds stated above.
We have carefully reviewed'the entire record. The appellant is a
25-year-old married male, native and citiien of Cuba, who was admitted for permanent residence as an immigrant on May 15, 1960.
On June 21, 1960, he enlisted in the United States Army for a term
of three years but deserted on September 24, 1900 and was discharged

on September 26, 1963 under other than honorable conditions while
in a status of desertion. He was absent from. the United States
from about September 1960 to May 8, 1965 -when he arrived as an •
501

•.
Interim Decision #1556
airline passenger without a visa in transit to Canada and made his
present application for admission to the United States claiming
to be a political refugee. In reaching the conclusion concerning
excludability on the two grounds stated above, the special inquiry
officer found that the appellant abandoned his residence in the
United States in September 1960; that, upon his last arrival on
May 8, 1965, he was not in possession of any immigration document
other than his passport; and that he had "failed to establish that
the purpose of such desertion and departure was not to evade or
avoid service in the Armed Forces of the United States during a
period of national emergency." The issue in this case is whether
the appellant is excludable on the

two- grounds

mentioned, and we

have given full consideration to the brief submitted by him.
The appellant was married about November 1960, approximately
two months after his arrival in Cuba, and two children have been
born of this marriage. He was employed in Cuba and lived there
with his wife and children until August 1963 when he departed for
Central America with the intention of attempting to return to the
United States. He stated that he did not have sufficient funds for
the passage of his wife and children, and they are still residing in
Cuba.
The first ground of excludability stated above is based on 8 U.S.C.
1182(a) (20) under which an arriving alien, other than a nonimmigrant, is required to present an immigrant visa or other immigration
entry document. In his brief, the appellant contended that he is
not an immigrant and that this statutory provision does not apply
to him. However, section 101(4) (15) of the Immigration and
Nationality Act [8 U.S.C. 1101(a) (15)]. provides that the term
"immigrant" means every alien except an alien who is within the
classes of nonimmigrant aliens there set forth. As we have indicated
above, the appellant arrived as a nonimmigrant without a visa in
direct transit to Canada. Upon arrival in. the United States, however, he applied for admission as a political refugee. It is apparent
that he abandoned any claim to nonimmigrant status; that he
desires to remain indefinitely; and that he must be considered an
immigrant. We concur in the special inquiry officer's conclusions
that the appellant abandoned his residence in the United States in
September 1960; that he• is not -eligible for a waiver of the visa
requirements under 8 U.S.C. 1181(b) and the regulation (8 CFR
211.1) ; and that he is excludable on the first ground mentioned
above.
The special inquiry officer concluded that the appellant "is subject to exclusion under the provisions of section 212(a) (22) of the
502

Interim Decision #1556
Immigration and Nationality Act, and is ineligible for ,citizenship
as one who has departed from the United States to evade or avoid
service in the Armed Forces of the United States during a period
declared by the President as a national emergency.", . Apparently
the special inquiry officer considered that the apiiellant was ineligible to citizenship by reason. of his departure. - Actually, this
'statutory provision [8 U.S.C. 1182(a) (22)] provides for the exclusion of two distinct classes: (1), those who are ineligible to citizenship and (2) "persons who have departed from or- who have remained outside the United States to avoid or evade training or
service in the armed forces in. time of war or a period declared by
the President to- be a national emergency, * *,*." The term "ineligible to citizenship" is defined in 8 U.S.C. 1101(a) (19). In gen'eral, it relates to those who claimed exemption from military service
on the ground of alienage and those covered by section 314 of the
Immigration and Nationality Act [8 U.S.C. 1425] and its predecessor
[section 306 of the Nationality. Act of 1940]. Although 8 U.S.C.
1425 covers desertion from the military forces, it is limited; to
desertion in time of war and also requires that there be a conviction'
for the desertion. We have found nothing in the present record
which would show that the appellant is ineligible to citizenship. -Accordingly,_ the question which' requires determination is whether
he departed from or remained outside the United • States to evade
training or service.
The predecessor of 8 U.S.C. 1182(a) (22) was section. 3 of the
Immigration Act of 1917 as amended by section 2 of the Act of
September 27, 1944' [58 Stat. 746; 8 U.S.C. 136, 1246 Ed.]: This
statutory provision was originally enacted during World War II,
and it is apparent that its primary purpose was to reach those
seeking to evade the draft rather than deserters from the armed
forces who were already subject to military penalties. Nevertheless,
we previously held that this prior legislation was not limited to
• those who departed froin the United. States before becoming members of the armed forces but that it applied equally to an alien
who departed. after his induction. Matter of B B , 2 L & N.
Dec. 482 (1946) ; Matter of V B , 3 I. Se N. Dee. 265 (1948).
We have -also held that the departure or the remaining outside the
United States must have been for the primary purpose of avoiding
military service. Matter of 0 11 , 2 I. & N. Dec. 861 (1947) ;
Mayor of 1f—, 2 & N. Dee. 910 (1947) ; Matter of E , 4 I. & N.
Dec. 452 (1951). Hence, the appellant would be inadmissible if his primary purpose for departing or remaining abroad was to avoid
training or service in the armed forces.
—

—

-

—

—

—

—

503

Interim Decision #1556
The special inquiry officer did not specifically find that the
appellant's primary purpose in deserting the United States Army
and in departing from this country was to evade service in our
armed forces. but only that he had failed to establish otherwise.
There is a. great deal of irrelevant evidence in the record before us,
but it contains little information concerning the one matter which
is pertinent to this ground of inadmissibility, that is, the appellant's
purpose in departing from the United States about September 24,
1960. The only evidence concerning this appears to be a statement
in the appellant's affidavit of May 27, 1965 (Ex. 10) that he was
Compelled to go to Cuba to "attend" his mother who had informed
him that she was ill and his testimony at pages 11, 13 and 14 of
the transcript. This testimony is to the effect that he is antiCommunist; that he was only 19 years old when he deserted from
the United States Army; that he had to go to Cuba because his
mother was very much in favor of Caetroi that he worked with his
mother and stayed there with her for two years and helped her see

"the reality in Cuba"; that his mission has been accomplished; and
that his mother was imprisoned in Cuba at the time of the hearing
on September 15, 1965. The appellant's parents were divorced in
1954 and his custody was awarded to his mother.
After careful consideration of the record, we find that the appellant
did not depart from the United States for the purpose of evading
training or serviee in the United States Army but that he returned
to Cuba either because he believed his mother was ill or because lie
felt obligated to endeavor to change her pro-Castro attitude. We
believe that our finding is substantiated by the fact that the appellant was not a draft dodger but voluntarily enlisted in the United
States Army; the fret that there is nothing). to indicate that he had
any desire to avoid training and service in the armed forces; and the

fact that the record indicates that the appellant voluntarily surrendered to United States military authorities in Costa Rica, about December 24, 1963 and has, for some time, expressed a desire to be
permitted to complete his enlistment of three years in the United
States Army. We conclude that the appellant is not inadmissible
under 8 U.S.C. #1182(a) (22).
In his brief, the appellant stated that he was requesting "refugeeescapee" status under the Act of September 11, 1957 [section 151.
However, that provision was repealed by section 24(a) of the Act
of September 26, 1961 [75 Stat. 650; Public Law 87-301]. The
appellant also contends that his case is within section 243(h) of the
Immigration and Nationality Act, but the Supreme Court has held
in Lev Nay Ma v. Barber, 357 U.S. 185 (1958), that this statutory
504

Interim Decision #1055
provision is not applicable in exclusion cases but only in derlortation
cases. Apparently, the appellant was or is under parole in the
United States pursuant to 8 U.S.C. 1182(d) (5) and 8 CFR, 212.5.
natters relating to termination of parole and release under parole/
are not within the province of this Board but are within the jurisdic
tion of the District Director of the Service. of the district in which
the appellant is located. The other contentions of the appellant in
his brief are without merit and do not require specific discussion.
Although we hold that the appellant is not excludable on the second
ground stated above, we have concluded that he is inadmissible on
the first ground. Accordingly, his appeal will be dismissed.
ORDER: It is ordered that the following Conclusion' of Law be
substituted for Conclusion of Law numbered 2 in the special inquiry
officer's decision:
The appellant is not subject to exclusion under the provisions of section
212(a) (22) of the Immigration and Nationality Act IS 1).s.o. 1182 (a) (22)1-

It is farther ordered that the appeal be and the same is hereby
dismissed. .

505

